Case 3:18-cv-00097-GEC Document 10 Filed 11/16/18 Page 1 of 1 Pageid#: 35
                                                                          CLERK'
                                                                               : OFFTCEU.S.DISX COURT
                                                                                 AT RM NOKE,VA
                                                                                        FILED

                                                                                  d0V 1s 2212
                      IN TH E UN ITED STATES DISTRICT C OU RT
                     FO R TH E W ESTERN DISTRICT OF VIR G INIA               JUL C.D DLEY CLERK
                                                                            BY:     .
                           CH ARLO TTESV ILLE DIVISIO N                           DEPUW CLERK




NH CH AEL D O NALDSO N,

       Plaintiff,

                                                   Case No.:3:18CV00097

TR AE FUELS,LL C.,etal.

       Defendants.




                    ORDER GRANTING ENLARGEM ENT OF TIM F
       Uponthis 1$ thdayofNovember2018,cametheDefendants,bycounsel,upon
consideration ofthe ConsentM otion To Enlarge Tim eW ithin W hich D efendantsM ay File

Responsive Pleading.

       On consideration ofthe M otion,itishereby

       ORDERED and DECREED thatsaid M otion isGRANTED and thatD efendantsshallfile

aresponsive pleading on orbefore Novem ber28,2018.




                                            SeniorUnited StatesDistrictJudge
